DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2-20 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Regarding claims 23 and 24, the phrase “such as” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Regarding claim 2, reciting “as well as the distance value”, which is unclear whether the distance value should be considered, replacing “as well as” with -and- is suggested.  Claims 3-20 are rejected for depend from claim 2.  
Claim 5 recites the limitation “the analyzing”, “the characteristics”, “the reflecting material” and “the shape”.  There is insufficient antecedent basis for these limitations in the claim.

Claim 17 recites the limitation “the overall quality factor” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the characteristics” and “the reflecting material”.  There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections – 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 21, 22, 24 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harper (US 20190341955 A1).  
For claim 1, Harper discloses a method for proximity detection on an electronic device, the method comprising the steps of: 

performing the first measurement by: transmitting an ultrasound signal from an ultrasound transmitter, and by generating a measured signal by receiving, at an ultrasound receiver, an echo of the ultrasound signal being reflected by an object ([0018], [0021], [0024]); 
calculating, using a processing unit, a first distance value from the first measurement; the first distance value being indicative of the distance between a user and the electronic device (figure 5, step 506, [0024], [0053]); and 
in response to the first distance value, through the processing unit, adapting an energy level on the electronic device (figure 5, step 508, [0055]), the energy level being related to the Specific Absorption Rate (“SAR”), such that predefined SAR requirements due to exposure of emitted energy from the electronic device are met ([0002], [0055]).  
For claim 21, Harper discloses an electronic device configured to perform the steps of claim 1 (figure 1).
For claim 22, Harper discloses an electronic device comprising a measurement system configured to control an energy level on the electronic device, the energy level being related to the Specific Absorption Rate (“SAR”) ([0002]), the electronic device comprising: 
a first ultrasound sensor configured to generate a first ultrasound signal comprising at least one ultrasound transmitter and at least one ultrasound receiver (figure 1, [0018], [0021], [0024]); 

wherein the processing unit is configured to adapt the energy level on the electronic device in response to the first distance value, such that predefined SAR requirements due to exposure of emitted energy from the electronic device are met (figure 5, step 508, [0055]). 
For claim 24. The electronic device according to claim 22, Harper discloses wherein at least one of the at least one ultrasound transmitter and at least one of the at least one ultrasound receiver are separate components, such as a dedicated speaker and a dedicated microphone (figure 1, [0018], [0021], [0024]).  
For claim 27. Harper discloses a non-transitory computer readable medium storing a program causing an electronic device to execute the steps according to claim 1 ([0063]).  

Claim Rejections – 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 2-4, 7-9, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (US 20190341955 A1) in view of Renner (US 10467438 B1).  
For claim 2. The method for proximity detection on an electronic device according to claim 1, Harper discloses wherein the energy level is related to the Specific 
But fails to mention the method comprising: calculating, using the processing unit, a first quality factor related to the first measurement; and dependent upon the first quality factor as well as the distance value, deciding if the processing unit adapts an energy level on the electronic device in relationship to the first distance value.
Renner discloses a mobile electronic device and method for transmission power control based on proximity sensed data, the method comprising: calculating, using a processing unit, a first quality factor related to a first measurement; and dependent upon the first quality factor as well as a distance value, deciding if the processing unit adapts an energy level on the electronic device in relationship to the first distance value (column 17 line 58-column 18 line 35; column 29 lines 21-47; column 33 line 54-column 34 line 17: processing the signal may include averaging, identifying a maximum, or other values of the multiple sensor electrodes.  At least the averaging is a quality factor that improves reliability of the measurement). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Renner into the art of Harper as to improve reliability of the detection.  
For claim 3, Harper in combination with Renner substantially teaches the limitation in claim 2, Renner discloses comprising: adapting the energy level through the processing unit if the first quality factor meets a first criterion (column 3 line 64-column 4 line 25, a set threshold as the first criterion). 

For claim 4, Harper in combination with Renner substantially teaches the limitation in claim 2, Harper discloses comprising: unaffecting the energy level through the processing unit if the first quality factor does not meet a first criterion ([0042], averaging is used as modified by Renner in claim 2).  
For claim 7, Harper in combination with Renner substantially teaches the limitation in claim 4, Harper discloses comprising: performing an another first measurement using the first sensor; calculating, using the processing unit, an another first distance value from the another first measurement; the another first distance value being indicative of the distance between the user and the electronic device (figure 5, the process is repeated/updated).  
Renner discloses calculating, using the processing unit, an another first quality factor related to the another first measurement; and dependent upon the another first quality factor, deciding if the processing unit adapts the energy level on the electronic device (column 16 lines 31-58, the process is repeated/updated).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Renner into the art of Harper as modified by Renner as to improve reliability of the detection.  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Renner into the art of Harper as modified by Renner as to improve reliability of the detection.  
For claim 9, Harper in combination with Renner substantially teaches the limitation in claim 7, Harper discloses comprising unaffecting the energy level through the processing unit if the another first quality factor does not meet the first criterion ([0042], averaging is used as modified by Renner in claim 2, and the process is repeated/updated).  
For claim 11, Harper in combination with Renner substantially teaches the limitation in claim 7, Renner discloses comprising: processing, using the processing unit, the first measurement in relationship with the another first measurement; calculating, using the processing unit, an overall quality factor related to the first measurement and the another first measurement; and dependent upon the overall quality factor, deciding if the processing unit adapts the energy level on the electronic device (column 17 line 58-column 18 line 35; column 29 lines 21-47; column 33 line 54-column 34 line 17: processing the signal may include averaging, identifying a maximum, or other values of the multiple sensor electrodes.  At least the averaging is an overall quality factor that improves reliability of the measurement). 

For claim 12, Harper in combination with Renner substantially teaches the limitation in claim 11, Renner discloses comprising adapting the energy level through the processing unit if the overall quality factor meets an overall criterion (column 3 line 64-column 4 line 25, column 16 lines 31-58, the set threshold as the overall criterion).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Renner into the art of Harper as modified by Renner as to improve reliability of the detection.  
For claim 13, Harper in combination with Renner substantially teaches the limitation in claim 11, Harper discloses comprising unaffecting the energy level through the processing unit if the overall quality factor does not meet an overall criterion ([0042], averaging is used as modified by Renner in claim 11).
For claim 14, Harper in combination with Renner substantially teaches the limitation in claim 4, Harper discloses comprising: performing a second measurement using a second sensor; calculating, using the processing unit, a second distance value from the second measurement; the second distance value being indicative of the distance between the user and the electronic device (figure 3, [0036]-[0040], at least one second sensor 316 for detecting a second distance).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Renner into the art of Harper as modified by Renner as to improve reliability of the detection by applying averaging to the second sensor detection of Harper.  
For claim 15, Harper in combination with Renner substantially teaches the limitation in claim 14, Renner discloses comprising adapting the energy level through the processing unit if the second quality factor meets a second criterion (column 3 line 64-column 4 line 25, a set threshold as the second criterion for the second sensor). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Renner into the art of Harper as modified by Renner as to improve reliability of the detection.  
For claim 16, Harper in combination with Renner substantially teaches the limitation in claim 14, Harper discloses comprising unaffecting the energy level through the processing unit if the second quality factor does not meet a second criterion ([0042], averaging is used for the second sensor detection as modified by Renner in claim 14).   

Renner discloses calculating, using the processing unit, the overall quality factor related to the second measurement and the first measurement and/or the another first measurement; and dependent upon the overall quality factor, deciding if the processing unit adapts the energy level on the electronic device (column 17 line 58-column 18 line 35; column 29 lines 21-47; column 33 line 54-column 34 line 17: processing the signal may include averaging, identifying a maximum, or other values of the multiple sensor electrodes.  At least the averaging is an overall quality factor that improves reliability of the measurement). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Renner into the art of Harper as modified by Renner as to improve reliability of the detection.  
For claim 19, Harper in combination with Renner substantially teaches the limitation in claim 14, Renner discloses wherein a second sensor is a capacitive sensor, the method comprising: performing a second measurement by generating an electrical signal using another sensor, the electrical signal indicative of the distance between a user and the electronic device; and calculating the second distance value by processing the electrical signal (column 5 lines 4-59). 

For claim 20, Harper in combination with Renner substantially teaches the limitation in claim 14, Harper discloses wherein the second sensor is an ultrasound sensor (figure 3, sensor 316), the method comprising: performing the second measurement by: transmitting an ultrasound signal from an ultrasound transmitter, and by generating a measured signal by receiving, at an ultrasound receiver, an echo of the ultrasound signal being reflected by an object; and calculating the second distance value by processing the measured signal ([0018], [0021], [0024]).

13.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Harper (US 20190341955 A1) in view of Langford (US 20190346692 A1).  
For claim 23. The electronic device according to claim 22, Harper fails to disclose wherein at least one of the at least one ultrasound transmitter and at least one of the at least one ultrasound receiver are the same component, such as an ultrasound transducer.  
This teaching is disclosed by Langford ([0064], figure 5, single ultrasound transducer 116’).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection . 

14.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Harper (US 20190341955 A1) in view of Deng (US 20190297416 A1).  
For claim 25. The electronics device according to claim 22, Harper fails to disclose wherein the processing unit is configured to calculate the characteristics of the reflecting material based on an analysis of the received ultrasound signal.  
This teaching is disclosed by Deng ([0080], figures 4 and 5). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Deng into the art of Harper as to improve accuracy of the detection based on characteristic of the user such as detecting head/ear of the user when the device is close to the ear for a phone call.  

 Allowable Subject Matter
15.	Claims 5, 6, 10 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Because none of the references, either alone or in combination, discloses or renders obvious limitations of claims 5, 6, 10 and 18. 

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

 
/Rui Meng Hu/
R.H./rh
March 9, 2022
/RUI M HU/Examiner, Art Unit 2643